Case: 17-30899   Document: 00514643745     Page: 1   Date Filed: 09/17/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit
                                 No. 17-30899                       FILED
                                                            September 17, 2018

ANGELA ROBERSON-KING,                                          Lyle W. Cayce
                                                                    Clerk
             Plaintiff - Appellant

v.

STATE OF LOUISIANA WORKFORCE COMMISSION, Office of Workforce
Development, Louisiana Rehabilitation Services,

             Defendant - Appellee




                Appeal from the United States District Court
                   for the Western District of Louisiana


Before STEWART, Chief Judge, and WIENER and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      Angela Roberson-King worked as a rehabilitation counselor at Louisiana
Rehabilitation Services (LRS), a division of Louisiana’s Office of Workforce
Development. In 2014, she applied to become a district supervisor at LRS. She
interviewed for the position but did not receive it. Roberson-King then sued
LRS in federal district court, alleging that she was denied a promotion because
of her race in violation of Title VII of the Civil Rights Act and Louisiana tort
law. The district court dismissed the state law claims under Federal Rule of
Civil Procedure 12(b)(6) and granted LRS summary judgment on the Title VII
claim. We affirm.
     Case: 17-30899        Document: 00514643745       Page: 2   Date Filed: 09/17/2018



                                       No. 17-30899
                                              I.
       Roberson-King first argues that she stated a valid claim under Louisiana
Civil Code article 2315 because LRS breached its statutory duties under Title
VII. 1 Article 2315 provides that “[e]very act whatever of man that causes
damage to another obliges him by whose fault it happened to repair it.” La.
Civ. Code art. 2315(A). The district court dismissed this claim, holding that a
state law suit for racial discrimination in employment must be brought under
the Louisiana Employment Discrimination Law (LEDL), not Article 2315. We
review de novo a district court’s dismissal for failure to state a claim. Taylor v.
City of Shreveport, 798 F.3d 276, 279 (5th Cir. 2015).
       Under Louisiana law, when two statutes conflict, the “statute specifically
directed to the matter at issue must prevail as an exception to the statute more
general in character.” Kennedy v. Kennedy, 699 So. 2d 351, 358 (La. 1996). The
Louisiana legislature has developed a specific statutory scheme to address
employment discrimination. The LEDL provides employees with a state cause
of action against employers, employment agencies, and labor organizations,
and specifies the remedies available in civil discrimination suits. La. Rev. Stat.
§ 23:303(A). The statute also requires a discrimination plaintiff to provide the
defendant with written notice of her intent to sue at least thirty days before
initiating court action, and to make a good faith effort to resolve the dispute.
Id. at § 23:303(C); see also Miguel v. GEICO Gen. Ins. Co., 207 So. 3d 507, 511
(La. App. 4 Cir. 2016) (affirming dismissal of discrimination suit for failure to
comply with notice requirements).
       Article 2315 contains no similar procedural requirements or limitations
on damages. See Gluck v. Casino Am., Inc., 20 F. Supp. 2d 991, 994 (W.D. La.



       1    Roberson-King has abandoned her claim for intentional infliction of emotional
distress.
                                             2
     Case: 17-30899       Document: 00514643745         Page: 3     Date Filed: 09/17/2018



                                       No. 17-30899
1998). Roberson-King identifies no Louisiana state court decisions permitting
recovery for employment discrimination under Article 2315. 2 Because such a
cause of action is inconsistent with the LEDL, the district court correctly
dismissed this claim.
                                             II.
       We review de novo the district court’s grant of summary judgment on
Roberson-King’s Title VII claim. Moss v. BMC Software, Inc., 610 F.3d 917, 922
(5th Cir. 2010). Summary judgment is appropriate “if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A genuine issue of
material fact exists if a reasonable jury could enter a verdict for the non-
moving party.” Kemp v. Holder, 610 F.3d 231, 234 (5th Cir. 2010) (per curiam)
(quoting Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008)). In deciding
if the non-movant has raised a genuine issue, the court views all facts and
evidence in the light most favorable to her and draws all reasonable inferences
in her favor. Hanks v. Rogers, 853 F.3d 738, 743–44 (5th Cir. 2017).
       A Title VII employment discrimination case based on circumstantial
evidence is evaluated under the McDonnell Douglas burden-shifting
framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04
(1973); McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007) (per
curiam). First, the plaintiff must present a prima facie case of discrimination
by showing that she: “(1) is a member of a protected group; (2) was qualified
for the position at issue; (3) was discharged or suffered some adverse



       2 Roberson-King instead relies on dicta from our opinion in Guillory v. St. Landry Par.
Police Jury, 802 F.2d 822, 826 (5th Cir. 1986), indicating that a cause of action would exist
under Article 2315 if an employee was fired in violation of their statutory or constitutional
rights. Guillory did not address the interaction between Article 2315 and more specific
statutory remedial schemes, and Louisiana courts have not adopted such an interpretation
of Article 2315.
                                              3
    Case: 17-30899    Document: 00514643745     Page: 4   Date Filed: 09/17/2018



                                 No. 17-30899
employment action by the employer; and (4) was replaced by someone outside
[her] protected group or was treated less favorably than other similarly
situated employees outside the protected group.” Morris v. Town of Indep., 827
F.3d 396, 400 (5th Cir. 2016) (quoting Willis v. Cleco Corp., 749 F.3d 314, 319–
20 (5th Cir. 2014)). After the plaintiff establishes a prima facie case, “the
burden shifts to the employer to provide a legitimate, non-discriminatory
reason for the employment decision.” Moss, 610 F.3d at 922 (quoting Berquist
v. Wash. Mut. Bank, 500 F.3d 344, 349 (5th Cir. 2007)). If the defendant
articulates a legitimate reason, the burden shifts back to the plaintiff to show
the reason is “merely pretextual.” Id. In conducting a pretext analysis, the
court does not “engage in second-guessing of an employer’s business decisions.”
LeMaire v. La. Dep’t. of Transp. & Dev., 480 F.3d 383, 391 (5th Cir. 2007).
      It is undisputed that Roberson-King has established a prima facie case
of employment discrimination. She is African-American and was qualified for
the district supervisor position. Roberson-King was not offered the position.
The employee who received the promotion, Mara Lott Patten, is white. But
LRS contends that it promoted Patten because she was the more competitive
candidate for the position. Specifically, LRS points to Patten’s status as a
Certified Rehabilitation Counselor (CRC), a credential Roberson-King did not
have. This satisfies LRS’s burden to provide a legitimate, non-discriminatory
basis for its decision. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 142 (2000) (explaining that the burden to present a non-discriminatory
reason “is one of production, not persuasion; it ‘can involve no credibility
assessment.’” (quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 509
(1993))).
      The burden therefore shifts back to Roberson-King to show that LRS’s
asserted justification is pretextual. A plaintiff can demonstrate pretext
through evidence that she was “‘clearly better qualified’ (as opposed to merely
                                       4
    Case: 17-30899    Document: 00514643745     Page: 5   Date Filed: 09/17/2018



                                 No. 17-30899
better or as qualified)” than the chosen employee. EEOC v. La. Office of Cmty.
Servs., 47 F.3d 1438, 1444 (5th Cir. 1995); accord Burrell v. Dr. Pepper/Seven
Up Bottling Grp., 482 F.3d 408, 412 (5th Cir. 2007). To meet her burden to
show that she was clearly better qualified, the plaintiff “must present evidence
from which a jury could conclude that ‘no reasonable person, in the exercise of
impartial judgment, could have chosen the candidate selected over the plaintiff
for the job in question.’” Moss, 610 F.3d at 923 (quoting Deines v. Tex. Dep’t of
Protective & Regulatory Servs., 164 F.3d 277, 280–81 (5th Cir. 1999)). A
plaintiff may also establish pretext “by showing that the employer’s proffered
explanation is false or ‘unworthy of credence.’” Laxton v. Gap Inc., 333 F.3d
572, 578 (5th Cir. 2003) (quoting Wallace v. Methodist Hosp. Sys., 271 F.3d
212, 220 (5th Cir. 2001)).
      The record indicates that Roberson-King and Patten each exceeded the
minimum qualifications for the district supervisor position, and neither
candidate was clearly better qualified. Both held master’s degrees, were
Master Counselors at LRS, and had some supervisory experience. Roberson-
King had a longer tenure with LRS and the Louisiana state government, but
Patten achieved the rank of Master Counselor more quickly after joining the
agency. Roberson-King was selected to attend a leadership academy and had
an extra 15 hours of graduate credit, but she lacked the CRC certification that
Patten held. Roberson-King supervised about ten individuals as a first
sergeant in the Air Force Reserves. Patten had supervised only one employee,
but her supervisory experience was within LRS. Roberson-King had a
somewhat better record of meeting her production quotas, but both candidates
fell short of their quotas twice in the period since Patten joined LRS.
      Any difference in qualifications between the two candidates does not
create a genuine issue of fact that Roberson-King was clearly better qualified
for the district supervisor position. “[E]mployers are generally free to weigh
                                       5
    Case: 17-30899     Document: 00514643745      Page: 6    Date Filed: 09/17/2018



                                  No. 17-30899
the qualifications of prospective employees, so long as they are not motivated
by race.” Martinez v. Tex. Workforce Comm’n-Civil Rights Div., 775 F.3d 685,
688 (5th Cir. 2014) (per curiam) (emphasis omitted). The choice to value
Patten’s CRC credential over Roberson-King’s strengths is within the realm of
reasonable business judgments. See id. (“[A]n employee’s ‘better education,
work experience, and longer tenure with the company do not establish that
[s]he is clearly better qualified.’”) (quoting Price v. Fed. Express Corp., 283 F.3d
715, 723 (5th Cir. 2002)).
      Roberson-King also emphasizes that the appointing authority at LRS,
Bryan Moore, attempted to rescind Patten’s promotion after Roberson-King
filed a grievance alleging racial discrimination. But this decision, by itself, does
not constitute evidence of pretext. Moore testified that he attempted to stop
the process because he takes allegations of racial discrimination very seriously
and wanted to ensure that everything was done properly. There is no evidence
in the record that Moore uncovered any discrimination in the promotion
decision. Accordingly, Roberson-King has failed to raise a genuine issue of fact
as to pretext. AFFIRMED.




                                         6